Order of the County Court of Westchester county reversed on the law and the facts, with ten dollars costs and disbursements, and motion to dismiss amended complaint as to defendants Daniel F. Callahan and Hurlbert McAndrew, as executors of Timothy Callahan, deceased, granted, with ten dollars costs. They were neither necessary nor proper parties defendant as executors of Timothy Callahan, deceased, under the facts set out in the complaint. Lazansky, P. J., Young, Rapper, Carswell and Tompkins, JJ., concur.